Judgment of conviction of the County Court of Kings county reversed, and new trial ordered, because of the violation of defendant’s constitutional rights in calling his attorney and trial counsel to the witness stand, and, in the presence of the jury, demanding that he produce certain incriminating papers. (People v. Gibson, 218 N. Y. 70.) In People v. Dolan (186 N. Y. 4), relied on by respondent, no such objection was raised or passed upon, either during the trial or in the reviewing courts. Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred; Carr, J., not voting.